Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 03/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents US 10407217 (Application 16/193978) and US 10625906 (Application 16/566779) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 to 30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed method of manufacturing a container with a leak resistant seal comprising: forming an elastomer or a plastic or any combination thereof into a container inside out by 
forming an outside portion of said container on an internal surface of said container;
forming an inside portion of said container on an external surface of said container; 

forming said container to enable inverting said external surface of said container and said leak resistant seal with said internal surface of said container such that said inside portion of said container and said leak resistant seal are located within said container and said outside portion of said container is located outside of said container;
said leak resistant seal providing access to said inside portion of said container when said leak resistant seal is disengaged, and
holding at least liquid internal to said container when applying an external force to said container without use of an external structure to keep said leak resistant seal closed when said leak resistant seal is engaged,
wherein when said leak resistant seal is engaged, said container is closed; 
wherein said forming said inside portion of said container on said external surface of said container comprises forming a gap on said external surface between a first side of said leak resistant seal and a second side of said leak resistant seal that engage each other after inverting said container, and wherein said gap provides an abutment that each end of said first side and second side of said leak resistant seal contact to keep said leak resistant seal from leaking.

The most similar art of record was Silverman (US 2674289), which disclosed a very similar method of making a container to be inverted including forming a similar gap, but the gap provides no abutment for the first side and second side of the leak resistant seal. Another related reference was Fratty (US
2010/0021091), which discloses a reversible bag with a seal that operates when the bag is inverted.

.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731